Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven J. Elleman [937-443-6838] on 04/11/2022.
The application has been amended as follows: 
	Cancel claims 7 and 18-35.
Claim 1 (Currently Amended) A semiconductor arrangement comprising: 
a substrate; 
a dielectric layer; 
a semiconductor layer disposed between the substrate and the dielectric layer; 
an ohmic contact comprising a plurality of metal contact fragments located in a plurality of trenches formed in said dielectric layer; and 
a metallic connector layer in direct contact with and electrically connecting said metal contact fragments, wherein said ohmic contact electrically connects said metallic connector layer to said semiconductor layer, wherein said metal contact fragments comprise a first metal alloy and said connector layer comprises a second metal alloy, and wherein said first metal alloy and said second metal alloy consist of the same component metals in different ratios;
wherein said metal contact fragments are arranged in a single row perpendicular to a direction of current travelling to or from the ohmic contact when in use; and
wherein a spacing between immediately adjacent metal contact fragments in the row is in the range of 0.1 to 10 times a transfer length of an interface between the metal contact fragments and said semiconductor layer.
Allowable Subject Matter
Claims 1-5, 11-17 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “wherein a spacing between immediately adjacent metal contact fragments in the row is in the range of 0.1 to 10 times a transfer length of an interface between the metal contact fragments and said semiconductor layer” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894